UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04518) Exact name of registrant as specified in charter:	Putnam Massachusetts Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2011 Date of reporting period:	June 1, 2010 — May 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Massachusetts Tax Exempt Income Fund Annual report 5 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Federal tax information 37 About the Trustees 38 Officers 40 Message from the Trustees Dear Fellow Shareholder: Near the midpoint of 2011, the U.S. economic recovery continues despite recent evidence that it may have hit a “soft patch.” Slow jobs growth, rising global commodity prices, European sovereign debt woes, civil unrest in North Africa and the Middle East, and the lingering effects of the disasters in Japan are all contributing to this economic pause. In the face of these disappointments, we remain confident in the fundamental resilience of the current economic expansion. The recent deceleration appears temporary and does not indicate a slip back toward recession. It is Putnam’s view that the markets will remain unsettled over the next several months as these headwinds abate and growth strengthens. In this environment, it is also important to remember how far the economy and markets have come since the Great Recession of 2008. While the recovery is not yet self-sustaining, we believe it is slowly gathering strength and momentum. Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in this environment, premised as it is on finding selective opportunities rather than on riding a market wave. Moreover, it is also an important time to consult with your financial advisor to ensure that your investments are aligned with your personal goals, time horizon, and risk tolerance. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking a high level of tax-free income for Massachusetts investors Municipal bonds can help investors k eep more of their investment income while also financing important public projects such as schools, roads, and hospitals. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities, and they offer income that is generally exempt from federal, state, and local income tax. Putnam Massachusetts Tax Exempt Income Fund seeks to capitalize on investment opportunities primarily in Massachusetts by investing in bonds across a range of sectors. The fund also combines bonds of differing credit quality to increase income potential. In addition to investing in high-quality bonds, the fund’s managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the fund’s portfolio managers consider the risks involved — including credit risk, interest-rate risk, and the risk that the bond will be prepaid. The managers are backed by the resources of Putnam’s fixed-income organization, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the managers continue to monitor developments that may affect the bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Consider these risks before investing: The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Tax-free funds may not be suitable for IRAs and other non-taxable accounts. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bond’s yield with the “tax-equivalent yield” — the before-tax yield that must be offered by a taxable bond in order to equal the municipal bond’s yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bond’s yield divided by “one minus the tax rate.” For example, if a municipal bond’s yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Thalia Meehan, CFA Municipal bonds were in the news often over the past 12 months. How would you describe the investment environment for municipal bonds during Putnam Massachusetts Tax Exempt Income Fund’s fiscal year? The first few months of the fund’s fiscal year were relatively stable as the gains that characterized the municipal bond market in the early months of 2010 continued through the end of October. During this time, investors continued to allocate money out of cash and other safe assets and into longer-term and higher-risk investments, while strong demand from yield-hungry investors pushed bond prices higher in the more credit-sensitive sectors of the municipal bond market. In early November, however, the Federal Reserve announced it would purchase $600billion in Treasury bonds over the next several months in a second round of quantitative easing measures, designed in part to keep yields low and encourage investor risk taking. Around this time, data also began to suggest that the U.S. economic recovery was gathering strength. Treasury market yields jumped higher, which in turn put pressure on interest rates in the municipal bond market. In addition, after the November mid-term elections, investor uncertainty grew over the possibility of pending tax-rate increases and the expiration of the Build America Bonds— or “BABs” — program, which had played a key role in lending stability to the municipal bond market during the life of the program. This uncertainty, coupled with dire media coverage of state budget challenges and predictions of widespread defaults, led to a broad sell-off in municipal bonds. While the municipal bond market has stabilized to date in 2011, there is still a significant amount of investor uncertainty surrounding a number of issues, from interest rates to the potential for tax reform. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/11. See pages 4 and 11–13 for additional fund performance information. Indexdescriptions can be found on page 16. 5 Although the fund trailed its benchmark during this period, I am pleased to report that it did outperform the average return of its Lipper peer group for the 12 months ended May 31, 2011. You mentioned that Treasury rates increased in the fourth quarter of 2010. How did that affect the municipal bond market? By way of background, when interest rates increase, the prices of existing bonds generally decline as the fixed interest rates they offer become less attractive to investors. So when interest rates in the Treasury market change, the rest of the taxable fixed-income market generally moves with them. The relationship between municipal bonds and Treasuries is a little more complex. Because municipal bonds offer tax-exempt income, their yields generally are lower than those of comparable Treasuries, whose interest is taxed as ordinary income. Over the long term, municipal bonds have offered yields between 85% and 100% of comparable Treasuries, broadly speaking. Since 2008, however, amid forced selling and some unusual supply-and-demand characteristics, yields in the municipal market have often been at 100% or more of Treasuries. That ratio continues to hover at or above the 100% threshold today for 30-year maturities. We believe that if interest rates continue to rise, municipal bonds will not necessarily decline to the same degree as taxable bonds, given the positive supply technicals in the municipal market. What effect has recent legislation — both enacted and proposed — had on the tax-exempt bond market? It has been a very busy period from a policy perspective. First, at the end of 2010, the popular BABs program expired. The program had allowed states and municipalities to Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 issue bonds in the taxable market by offering an accompanying subsidy payment to the municipal issuer from the federal government. Issuers in all 50 states participated in the BABs program, and, despite some speculation that the program might be extended, it was allowed to expire on December 31, 2010. The expiration of the BABs program caused a significant spike in supply at the end of 2010. To lock in the federal subsidy BABs offered, many states pushed up new issuance into the fourth quarter of 2010 — issuance that was originally slated for 2011. Because excess supply can lead to lower prices when demand fails to keep pace, some investors worried that the expiration of BABs would translate into significantly higher tax-free issuance in 2011, undermining price stability. We believed the first few months of 2011 would bring lighter issuance, and, in fact, issuance year to date has been even lower than expected, which has helped price stability recently. Speculation about changes to tax policy also has affected the market. Given the ongoing struggle to reduce the federal deficit, a number of proposals are now on the table. Simplification of the tax code is one possibility, with changes to a number of the existing marginal rates. In a market dominated by individual investors, the relative attractiveness of municipal bonds is driven in large part by income tax rates, and any changes to those rates could affect investors’ decisions as they reexamine their portfolios. Investors also should be aware that there are a number of proposals under consideration in Washington, D.C., that could affect the Credit qualities are shown as a percentage of portfolio market value as of 5/31/11. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 way that municipal bonds are issued in the future. For example, one proposal suggests replacing traditional tax-exempt bonds with tax credit bonds. It is very important to note that no current proposal would affect the tax-exempt nature of any outstanding bonds, which is to say they would be grandfathered. It is difficult to say how these proposals will fare as parts of the overall attempts to reduce the federal deficit, but the debate could add to investoruncertainty. How did you position the portfolio during the fund’s fiscal year? For much of the period, we positioned the portfolio to benefit from improving fundamentals in the municipal bond market. While we felt that many states’ budget challenges were significant, we were confident that conditions were improving along with the broader economy. This generally appears to be the case. While Massachusetts, like many other states, still faces a sizable budget gap, the size of that shortfall has begun to decrease over the course of the past year. Against this backdrop of gradually improving conditions, we believed that essential service revenue bonds remained attractive, and we held an overweight position in A- and Baa-rated securities relative to the fund’s benchmark. During the second half of the reporting period, which included the municipal bond market sell-off, this detracted from returns relative to the benchmark, as lower-rated securities lagged the overall market’sreturns. In terms of sectors, we continued to limit the fund’s exposure to local general obligation bonds, or “G.O.s,” which are securities issued at the city or county level that are not tied to any particular revenue stream. We believe that as the federal government looks to reduce transfer payments to the states, and as states, in turn, seek to close their deficits by reducing spending, these types of bonds This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. The effective maturity dates of bonds with call features may change as a result of market conditions. 8 are at risk for downgrades or other headline-driven price volatility. Unlike state general obligation bonds, local G.O.s rely more on property tax revenue rather than on income or sales taxes. With real estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. For those reasons, limiting our exposure in this area of the market generally has been beneficial. What is your outlook for the municipal bondmarket? We believe that while the financial challenges faced by many states remain significant, the likelihood of a default at the state level is quite remote. Generally, debt service is a highly prioritized payment for a state. Debt service for states is also normally a small part of the budget. While some states will continue to wrestle with large pension deficits, we believe that the fiscal condition of most state governments gradually will continue to improve along with the broader U.S. economy. Still, various factors will continue to affect the municipal bond market’s supply-and-demand balance. Although we expect overall supply to contract in 2011 compared with last year — and although it has been lighter than expected year to date — an uptick in issuance could put pressure on yield levels. Moreover, there is increased uncertainty surrounding the future of tax rates. Although the Bush-era tax rates were extended in December 2010 for another two years, legislators are now discussing a tax code overhaul, and it’s unclear what future rates will be, particularly for top income earners. Furthermore, state budget shortfalls and pension liabilities could increase pressure on lawmakers to raise state income taxes. Lastly, government policymakers and the news media continue to show heightened interest in states’ financial conditions, which could add volatility to the municipal bond market should negative headlines regain national attention. All in all, we anticipate that price volatility in the municipal bond market could continue over the short term, but for investors with longer time horizons, we believe that our actively managed approach remains a prudent way to generate attractive total returns in the tax-free bond market. Thank you, Thalia, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management, and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan is Team Leader of Tax Exempt Fixed Income at Putnam. She holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since1983. In addition to Thalia, your fund is managed by Paul Drury and Susan McCormack. 9 IN THE NEWS The Federal Reserve’s second quantita tive easing program, dubbed “QE2,” came to an end on June 30. During the past several months, the Federal Reserve bought $600 billion in Treasury securities in an effort to inject money into the financial system. QE2 kicked off last fall, and was a follow-up to QE1, in which the central bank acquired more than $1 trillion in mortgage-backed securities from late 2008 through March 31, 2010. There is unlikely to be a QE3, however. In early June, Federal Reserve Bank Chairman Ben Bernanke said that while the U.S. economic recovery faces headwinds in the areas of jobs growth, high commodity prices, and a slowdown in manufacturing, the nation’s central bank will not embark on a third round of easing. Not surprisingly, equity investors were hoping for more stimulus money, while fixed-income investors are happy to see an end to it. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themostrecent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 5/31/11 Class A Class B Class C Class M Class Y (inception dates) (10/23/89) (7/15/93) (8/19/03) (5/12/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 5.98% 5.78% 5.24% 5.24% 5.14% 5.14% 5.63% 5.47% 6.02% 10 years 57.88 51.59 48.08 48.08 46.11 46.11 53.25 48.38 59.41 Annual average 4.67 4.25 4.00 4.00 3.86 3.86 4.36 4.02 4.77 5 years 24.18 19.28 20.19 18.20 19.48 19.48 22.43 18.58 25.41 Annual average 4.43 3.59 3.75 3.40 3.62 3.62 4.13 3.47 4.63 3 years 14.28 9.76 12.17 9.17 11.81 11.81 13.33 9.75 15.23 Annual average 4.55 3.15 3.90 2.97 3.79 3.79 4.26 3.15 4.84 1 year 1.97 –2.14 1.36 –3.52 1.30 0.32 1.72 –1.62 2.21 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 5/31/11 Lipper Massachusetts Municipal Debt Barclays Capital Municipal Bond Index Funds category average* Annual average (life of fund) 6.28% 5.81% 10 years 63.24 50.49 Annual average 5.02 4.17 5 years 26.29 19.00 Annual average 4.78 3.53 3 years 15.97 10.83 Annual average 5.06 3.47 1 year 3.18 1.32 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/11, there were 43, 41, 37, 31, and 10 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 5/31/11 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.391990 $0.332509 $0.319343 $0.365980 $0.413715 Capital gains — Long-term 2 0.019600 0.019600 0.019600 0.019600 0.019600 Capital gains — Short-term 2 — Total $0.352109 Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 5/31/10 $9.54 $9.94 $9.53 $9.55 $9.54 $9.86 $9.56 5/31/11 9.31 9.70 9.30 9.33 9.31 9.62 9.33 Before After Net Net Before After Net sales sales asset asset sales sales asset Current yield (end of period) charge charge value value charge charge value Current dividend rate 3 4.20% 4.03% 3.57% 3.42% 3.92% 3.80% 4.42% Taxable equivalent 4 6.82 6.55 5.80 5.56 6.37 6.17 7.18 Current 30-day SEC yield 5 N/A 3.71 3.24 3.09 N/A 3.47 4.09 Taxable equivalent 4 N/A 6.03 5.26 5.02 N/A 5.64 6.65 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 38.45% federal and state combined tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,808 and $14,611, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,838 at public offering price. A $10,000 investment in the fund’s class Y shares would have been valued at $15,941. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class Y (inception dates) (10/23/89) (7/15/93) (8/19/03) (5/12/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 5.98% 5.78% 5.24% 5.24% 5.14% 5.14% 5.63% 5.47% 6.02% 10 years 57.05 50.71 47.34 47.34 45.18 45.18 52.61 47.80 58.60 Annual average 4.62 4.19 3.95 3.95 3.80 3.80 4.32 3.98 4.72 5 years 25.02 20.06 21.13 19.13 20.28 20.28 23.25 19.36 26.26 Annual average 4.57 3.72 3.91 3.56 3.76 3.76 4.27 3.60 4.77 3 years 15.88 11.41 13.70 10.70 13.40 13.40 14.93 11.26 16.83 Annual average 5.04 3.67 4.37 3.45 4.28 4.28 4.75 3.62 5.32 1 year 2.29 –1.83 1.69 –3.20 1.51 0.53 2.06 –1.32 2.53 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 5/31/10* 0.78% 1.41% 1.56% 1.06% 0.56% Annualized expense ratio for the six-month period ended 5/31/11† 0.77% 1.40% 1.55% 1.05% 0.55% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a new management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2010, to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.86 $7.02 $7.77 $5.27 $2.76 Ending value (after expenses) $1,013.10 $1,010.10 $1,010.30 $1,011.80 $1,014.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2011, use the following calculation method. To find the value of your investment on December 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.88 $7.04 $7.80 $5.29 $2.77 Ending value (after expenses) $1,021.09 $1,017.95 $1,017.20 $1,019.70 $1,022.19 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before sales charge figures fluctuate with market conditions and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After sales charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Massachusetts Tax Exempt Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Massachusetts Tax Exempt Income Fund (the “fund”) at May 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at May 31, 2011 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 14, 2011 19 The fund’s portfolio 5/31/11 Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation G.O. Bonds General Obligation Bonds AGO Assured Guaranty, Ltd. GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized Cmnwlth. of PR Gtd. Commonwealth of IFB Inverse Floating Rate Bonds Puerto Rico Guaranteed NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company SGI Syncora Guarantee, Inc. FRB Floating Rate Bonds VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.2%)* Rating** Principal amount Value Guam (0.7%) Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 $600,000 $536,190 Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB– 1,000,000 1,001,680 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 500,000 478,930 Massachusetts (86.6%) Boston, Indl. Dev. Fin. Auth. Rev. Bonds (Springhouse, Inc.), 6s, 7/1/28 BB–/P 2,150,000 1,851,387 Boston, Indl. Dev. Fin. Auth. Swr. Fac. Rev. Bonds (Harbor Elec. Energy Co.), 7 3/8s, 5/15/15 Aa3 2,755,000 2,764,808 Boston, Wtr. & Swr. Comm. Rev. Bonds, Ser. A, 5 3/4s, 11/1/13 Aa1 2,015,000 2,140,696 Framingham, Hsg. Auth. Rev. Bonds (Beaver Terrace), Ser. A, GNMA Coll., 6.35s, 2/20/32 AA+ 2,100,000 2,207,058 Hampden & Wilbraham, Regl. School Dist. G.O. Bonds, 5s, 2/15/41 Aa3 2,000,000 2,007,480 Lowell, G.O. Bonds, Ser. A, SGI, 5s, 9/15/22 Aa2 1,750,000 1,896,598 MA Bay Trans. Auth. Sales Tax Rev. Bonds Ser. C, 5 1/2s, 7/1/16 AAA 2,975,000 3,562,741 Ser. A, 5s, 7/1/31 AAA 3,390,000 3,760,188 MA Dev. Fin. Agcy. Sr. Living Fac. Rev. Bonds (Groves-Lincoln), Ser. A, 7 7/8s, 6/1/44 BB–/P 1,650,000 1,659,191 MA Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.7s, 1/1/31 AA 2,395,000 2,396,485 MA State G.O. Bonds Ser. C, AMBAC, 5s, 8/1/37 Aa1 2,000,000 2,052,080 (Construction Loan), Ser. A, 5s, 8/1/27 Aa1 2,000,000 2,164,780 MA State College Bldg. Auth. Rev. Bonds Ser. B, SGI, 5 1/2s, 5/1/28 Aa2 4,000,000 4,639,560 Ser. A, AGO, 5s, 5/1/28 AA+ 2,270,000 2,395,985 20 MUNICIPAL BONDS AND NOTES (98.2%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B 5s, 1/1/37 A $2,250,000 $2,208,488 5s, 1/1/32 A3 1,840,000 1,852,696 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 575,000 622,213 (Tufts Med. Ctr.), Ser. I, 7 1/4s, 1/1/32 BBB 2,000,000 2,121,660 (Lasell College), 6 3/4s, 7/1/31 BB+/P 30,000 30,011 (Linden Ponds, Inc. Fac.), Ser. A, 5 3/4s, 11/15/42 BB/P 1,900,000 1,050,681 (WGBH Edl. Foundation), Ser. A, AMBAC, 5 3/4s, 1/1/42 A 5,000,000 5,020,300 (Linden Ponds, Inc.), Ser. A, 5 3/4s, 11/15/35 BB/P 600,000 338,046 (Boston Biomedical Research), 5 3/4s, 2/1/29 Ba1 1,750,000 1,526,823 (Hampshire College), 5.7s, 10/1/34 Baa2 1,315,000 1,219,097 (Hampshire College), 5 5/8s, 10/1/24 Baa2 1,000,000 1,003,070 (Emerson College), Ser. A, 5 1/2s, 1/1/30 A– 900,000 917,208 (New England Conservatory of Music), 5 1/4s, 7/1/38 Baa1 3,000,000 2,704,200 (Simmons College), Ser. H, SGI, 5 1/4s, 10/1/33 Baa1 1,000,000 911,740 (Lesley U.), Ser. B-1, AGM, 5 1/4s, 7/1/33 AA+ 2,000,000 2,020,180 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 1,100,000 1,047,673 (Carleton-Willard Village), 5 1/4s, 12/1/25 A– 700,000 680,631 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 1,500,000 1,307,445 (Middlesex School), 5 1/8s, 9/1/23 A1 1,000,000 1,026,670 (Emerson College), Ser. A, 5s, 1/1/40 A– 3,400,000 3,193,518 (Boston College), Ser. P, 5s, 7/1/38 Aa3 2,000,000 2,021,840 (Brandeis U.), Ser. 0-1, 5s, 10/1/35 A1 1,000,000 999,930 (MA College Pharmacy Allied), Ser. E, AGO, 5s, 7/1/31 AA+ 2,000,000 2,020,800 (Boston U.), Ser. V-1, 5s, 10/1/29 A2 2,000,000 2,051,920 (Boston College), Ser. Q-1, 5s, 7/1/29 Aa3 1,050,000 1,112,171 (Mount Holyoke College), 5s, 7/1/28 Aa3 3,000,000 3,166,200 (Holy Cross College), Ser. B, 5s, 9/1/25 Aa3 1,500,000 1,620,870 (First Mtge. — Orchard Cove), 5s, 10/1/19 BB/P 550,000 496,876 (First Mtge. — Orchard Cove), 5s, 10/1/18 BB/P 515,000 475,572 (WGBH Edl. Foundation), Ser. B, AGO, zero %, 1/1/29 AAA 2,000,000 865,840 (WGBH Edl. Foundation), Ser. B, AGO, zero %, 1/1/28 AAA 2,000,000 919,920 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton Point), 5s, 2/1/36 A– 1,000,000 927,780 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (5/1/19) (Dominion Energy Brayton 1), Ser. 1, 5 3/4s, 12/1/42 A– 950,000 1,030,902 MA State Hlth. & Edl. Fac. Auth. Rev. Bond, IFB, NATL, 5.24s, 7/1/18 (Prerefunded 7/1/11) Baa1 2,000,000 2,007,880 21 MUNICIPAL BONDS AND NOTES (98.2%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Quincy Med. Ctr.), Ser. A, 6 1/2s, 1/15/38 B+/P $1,000,000 $845,210 (UMass Memorial), Ser. C, 6 1/2s, 7/1/21 Baa1 3,125,000 3,150,313 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,300,000 1,257,789 (Harvard U.), Ser. N, 6 1/4s, 4/1/20 Aaa 5,000,000 6,495,250 (Hlth. Care Syst.-Covenant Hlth.), 6s, 7/1/31 A 2,370,000 2,388,391 (Partners Hlth. Care Syst.), Ser. C, 6s, 7/1/15 Aa2 75,000 75,997 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 3,000,000 2,882,880 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 2,000,000 1,943,040 (Partners Hlth. Care Syst.), Ser. C, 5 3/4s 7/1/32 Aa2 150,000 151,395 (Baystate Med. Ctr.), Ser. F, 5.7s, 7/1/27 A+ 1,000,000 1,003,360 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,000,000 1,896,860 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 2,185,000 2,389,887 (Cape Cod Hlth. Care), Ser. B, 5.45s, 11/15/23 BBB+ 2,600,000 2,535,728 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB– 2,065,000 1,654,664 (Jordan Hosp.), Ser. D, 5 3/8s, 10/1/28 BB– 3,000,000 2,493,600 (Care Group), Ser. B-1, NATL, 5 3/8s, 2/1/27 A3 1,030,000 1,003,859 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/27 A3 1,000,000 974,620 (Boston College), Ser. K, 5 3/8s, 6/1/14 Aa3 2,305,000 2,447,979 (Lesley U.), Ser. A, AGO, 5 1/4s, 7/1/39 AA+ 1,000,000 1,007,150 (Winchester Hosp.), 5 1/4s, 7/1/38 BBB+ 2,225,000 1,920,620 (Lahey Clinic Med. Ctr.), Ser. D, 5 1/4s, 8/15/28 A+ 3,000,000 2,996,400 (Dana-Farber Cancer Inst.), Ser. K, 5 1/4s, 12/1/27 A1 2,500,000 2,611,700 (MA Inst. of Tech.), Ser. I-1, 5.2s, 1/1/28 Aaa 10,000,000 11,942,500 (Care Group), Ser. E-1, 5 1/8s, 7/1/38 A3 1,000,000 882,320 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 755,000 612,169 (Lowell Gen. Hosp.), Ser. C, 5 1/8s, 7/1/35 Baa1 725,000 587,185 (Wheaton Coll.), Ser. F, 5s, 1/1/41 A2 3,000,000 2,936,370 (Partners Hlth. Care Syst.), Ser. J-1, 5s, 7/1/39 Aa2 1,500,000 1,458,045 (Southcoast Hlth. Oblig.), Ser. D, 5s, 7/1/39 A2 1,500,000 1,379,250 (Harvard U.), Ser. B, 5s, 10/1/38 Aaa 500,000 519,180 (MA Inst. of Tech.), Ser. A, 5s, 7/1/38 Aaa 2,250,000 2,329,718 (Berklee College of Music), Ser. A, 5s, 10/1/37 A2 1,750,000 1,722,175 (Milford Regl. Med.), Ser. E, 5s, 7/15/37 Baa3 850,000 677,238 (Sterling & Francine Clark), Ser. A, 5s, 7/1/36 Aa2 1,000,000 1,018,350 (Harvard U.), 5s, 7/15/35 Aaa 2,750,000 2,834,343 (Milford Regl. Med.), Ser. E, 5s, 7/15/32 Baa3 1,175,000 958,906 (Care Group), Ser. E-1, 5s, 7/1/28 A3 1,730,000 1,616,339 (Northeastern U.), Ser. R, 5s, 10/1/26 A2 1,165,000 1,196,560 (Worcester City Campus Corp.), Ser. E, FGIC, NATL, 5s, 10/1/26 A+ 2,000,000 2,075,560 (Milford Regl. Med.), Ser. E, 5s, 7/15/22 Baa3 1,800,000 1,727,226 (Fisher College), Ser. A, 5s, 4/1/22 BBB– 1,110,000 1,057,253 MA State Hlth. & Edl. Fac. Auth. VRDN (Museum of Fine Arts), Ser. A2, 0.13s, 12/1/37 VMIG1 2,500,000 2,500,000 (Harvard U.), Ser. R, 0.07s, 11/1/49 VMIG1 9,825,000 9,825,000 MA State Hsg. Fin. Agcy. FRB (Single Fam. Hsg.), Ser. 126, 4.7s, 6/1/38 Aa2 1,880,000 1,679,442 22 MUNICIPAL BONDS AND NOTES (98.2%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hsg. Fin. Agcy. Rev. Bonds Ser. C, 5.35s, 12/1/42 Aa3 $1,500,000 $1,459,935 (Single Fam.), Ser. 139, 5 1/8s, 12/1/28 Aa2 1,000,000 1,007,890 Ser. D, 5.05s, 6/1/40 Aa3 1,685,000 1,693,796 (Single Fam.), Ser. 153, 4 3/4s, 12/1/27 Aa2 890,000 842,643 MA State Indl. Fin. Agcy. Rev. Bonds (American Hingham, Wtr. Treatment), 6 3/4s, 12/1/25 BBB+/P 4,520,000 4,519,910 (1st Mtge. Berkshire Retirement), Ser. A, 6 5/8s, 7/1/16 BBB 3,340,000 3,351,890 MA State Port Auth. Rev. Bonds Ser. A, 5s, 7/1/34 Aa3 3,500,000 3,581,935 Ser. A, NATL, 5s, 7/1/33 Aa3 2,400,000 2,415,408 Ser. C, AGM, 5s, 7/1/27 AA+ 5,000,000 5,088,893 Ser. A, AMBAC, 5s, 7/1/26 Aa3 3,000,000 3,125,520 MA State Port Auth. Special Fac. Rev. Bonds (BOSFUEL), FGIC, NATL, 5s, 7/1/27 A3 2,500,000 2,424,675 MA State School Bldg. Auth. Dedicated Sales Tax Rev. Bonds, Ser. A, AGM 5s, 8/15/26 Aa1 6,000,000 6,314,820 5s, 8/15/23 Aa1 5,000,000 5,367,100 MA State Wtr. Poll. Abatement Trust Rev. Bonds Ser. 5, 5 3/8s, 8/1/27 Aaa 4,490,000 4,502,886 Ser. 14, 5s, 8/1/32 Aaa 4,000,000 4,284,600 Ser. 13, 5s, 8/1/26 Aaa 1,000,000 1,091,120 MA State Wtr. Resource Auth. Rev. Bonds Ser. A, 6 1/2s, 7/15/19 (Escrowed to maturity) Aa1 5,500,000 6,707,250 Ser. A, NATL, 5s, 8/1/29 Aa1 4,000,000 4,124,640 Ser. A, NATL, 5s, 8/1/29 Aa1 3,225,000 3,393,990 Ser. A, NATL, 5s, 8/1/27 Aa1 1,500,000 1,596,285 Ser. B, AMBAC, 5s, 8/1/26 Aa1 2,000,000 2,155,640 Milford, G.O. Bonds, AGM, 5 1/8s, 12/15/24 Aa2 2,475,000 2,718,639 Norwell, G.O. Bonds, AMBAC, 5s, 2/15/25 AAA 1,000,000 1,046,520 Puerto Rico (10.4%) Children’s Trust Fund Tobacco Settlement Rev. Bonds 5 1/2s, 5/15/39 BBB 1,800,000 1,442,844 5 3/8s, 5/15/33 BBB 1,995,000 1,726,094 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/4s, 7/1/26 A3 1,620,000 1,598,357 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa1 4,250,000 4,249,745 6s, 7/1/38 Baa1 1,250,000 1,254,925 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds Ser. XX, 5 1/4s, 7/1/40 A3 3,000,000 2,809,230 Ser. CCC, 5s, 7/1/28 A3 2,000,000 1,926,520 Ser. TT, 5s, 7/1/27 A3 1,350,000 1,310,742 23 MUNICIPAL BONDS AND NOTES (98.2%)* cont. Rating** Principal amount Value Puerto Rico cont. Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. AA-2, 5.3s, 7/1/35 A2 $525,000 $487,856 Ser. L, AMBAC, 5 1/4s, 7/1/38 A3 3,250,000 2,974,140 Ser. K, 5s, 7/1/30 A3 1,500,000 1,401,915 Ser. I, FGIC, 5s, 7/1/25 A3 3,000,000 2,978,940 Cmnwlth. of PR, Pub. Bldg. Auth. Mandatory Put Bonds (7/1/17) (Govt. Fac.), Ser. M-2, 5 3/4s, 7/1/34 A3 1,500,000 1,608,555 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, Cmnwlth. of PR Gtd., 5 1/4s, 7/1/29 A3 685,000 683,383 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A1 2,250,000 2,308,118 Ser. C, 5 1/4s, 8/1/41 A1 1,750,000 1,661,170 Virgin Islands (0.5%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 600,000 604,626 5s, 10/1/25 Baa2 850,000 848,215 TOTAL INVESTMENTS Total investments (cost $282,066,888) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2010 through May 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $293,816,383. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. The rates shown on FRB, Mandatory Put Bonds and VRDN are the current interest rates at the close of the reportingperiod. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 30.7% Health care 16.4 Utilities 15.3 24 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $288,389,869 $ — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 25 Statement of assets and liabilities 5/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $282,066,888) $288,389,869 Cash 159,868 Interest and other receivables 5,009,624 Receivable for shares of the fund sold 420,509 Receivable for investments sold 760,000 Total assets LIABILITIES Distributions payable to shareholders 285,779 Payable for shares of the fund repurchased 244,893 Payable for compensation of Manager (Note 2) 108,888 Payable for investor servicing fees (Note 2) 13,356 Payable for custodian fees (Note 2) 3,581 Payable for Trustee compensation and expenses (Note 2) 74,028 Payable for administrative services (Note 2) 1,617 Payable for distribution fees (Note 2) 116,784 Payable for auditing 55,239 Other accrued expenses 19,322 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $286,424,194 Undistributed net investment income (Note 1) 397,642 Accumulated net realized gain on investments (Note 1) 671,566 Net unrealized appreciation of investments 6,322,981 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($245,228,107 divided by 26,331,128 shares) $9.31 Offering price per class A share (100/96.00 of $9.31)* $9.70 Net asset value and offering price per class B share ($4,526,049 divided by 486,545 shares)** $9.30 Net asset value and offering price per class C share ($26,305,575 divided by 2,820,422 shares)** $9.33 Net asset value and redemption price per class M share ($3,254,723 divided by 349,528 shares) $9.31 Offering price per class M share (100/96.75 of $9.31)*** $9.62 Net asset value, offering price and redemption price per class Y share ($14,501,929 divided by 1,553,634 shares) $9.33 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Year ended 5/31/11 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $1,340,003 Investor servicing fees (Note 2) 160,824 Custodian fees (Note 2) 6,938 Trustee compensation and expenses (Note 2) 26,966 Administrative services (Note 2) 10,221 Distribution fees — Class A (Note 2) 561,247 Distribution fees — Class B (Note 2) 58,462 Distribution fees — Class C (Note 2) 270,308 Distribution fees — Class M (Note 2) 18,528 Other 117,784 Total expenses Expense reduction (Note 2) (2,452) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 971,154 Net unrealized depreciation of investments during the year (8,815,243) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 5/31/11 Year ended 5/31/10 Operations: Net investment income $12,614,989 $11,896,496 Net realized gain on investments 971,154 1,177,006 Net unrealized appreciation (depreciation) of investments (8,815,243) 14,782,505 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (5,455) (215,957) Class B (140) (11,112) Class C (632) (16,386) Class M (80) (3,479) Class Y (311) (12,288) From tax-exempt net investment income Class A (10,544,936) (10,057,137) Class B (242,885) (461,166) Class C (916,277) (573,867) Class M (144,556) (145,277) Class Y (590,417) (483,251) From net realized long-term gain on investments Class A (534,439) — Class B (13,702) — Class C (61,864) — Class M (7,873) — Class Y (30,436) — Increase in capital from settlement payments (Note 5) 776 — Redemption fees (Note 1) 4 484 Increase from capital share transactions (Note 4) 632,111 11,896,846 Total increase (decrease) in net assets NET ASSETS Beginning of year 301,506,595 273,733,178 End of year (including undistributed net investment income of $397,642 and $48,353, respectively) The accompanying notes are an integral part of these financial statements. 28 This page left blank intentionally. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) on investments operations income on investments distributions fees reimbursements end of period value (%) a (in thousands) netassets (%) b netassets (%) turnover (%) Class A May 31, 2011 .40 (.22) (.39) (.02) — c — c,e .77 4.24 12 May 31, 2010 .39 .52 (.39) — — c — .80 d 4.20 d 12 May 31, 2009 .38 (.25) (.38) (.05) — c — .86 4.28 17 May 31, 2008 .38 — c (.38) (.04) — c — .84 4.12 34 May 31, 2007 .38 .01 (.37) — c — c — .85 4.01 15 Class B May 31, 2011 .34 (.22) (.33) (.02) — c — c,e 1.40 3.58 12 May 31, 2010 .33 .51 (.33) — — c — 1.43 d 3.56 d 12 May 31, 2009 .32 (.23) (.33) (.05) — c — 1.49 3.63 17 May 31, 2008 .32 (.01) (.32) (.04) — c — 1.48 3.47 34 May 31, 2007 .32 .01 (.31) — c — c — 1.49 3.37 15 Class C May 31, 2011 .32 (.20) (.32) (.02) — c — c,e 1.55 3.46 12 May 31, 2010 .32 .52 (.32) — — c — 1.58 d 3.43 d 12 May 31, 2009 .31 (.24) (.32) (.05) — c — 1.64 3.52 17 May 31, 2008 .31 — c (.31) (.04) — c — 1.63 3.34 34 May 31, 2007 .30 .02 (.30) — c — c — 1.64 3.23 15 Class M May 31, 2011 .37 (.21) (.37) (.02) — c — c,e 1.05 3.95 12 May 31, 2010 .36 .53 (.37) — — c — 1.08 d 3.92 d 12 May 31, 2009 .36 (.25) (.36) (.05) — c — 1.14 3.99 17 May 31, 2008 .36 (.01) (.35) (.04) — c — 1.13 3.83 34 May 31, 2007 .35 .02 (.35) — c — c — 1.14 3.72 15 Class Y May 31, 2011 .42 (.22) (.41) (.02) — c — c,e .55 4.47 12 May 31, 2010 .41 .52 (.41) — — c — .58 d 4.43 d 12 May 31, 2009 .40 (.24) (.40) (.05) — c — .64 4.54 17 May 31, 2008† .17 (.01) (.17) — — — 1.72 * .26* 1.79* 34 * Not annualized. † For the period January 2, 2008 (commencement of operations) to May 31, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.01 per share. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.02% of average net assets for the period ended May 31, 2010 (Note 2). e Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 18, 2011 (Note 5). The accompanying notes are an integral part of these financial statements. 30 31 Notes to financial statements 5/31/11 Note 1: Significant accounting policies Putnam Massachusetts Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks as high a level of current income exempt from federal income tax and Massachusetts personal income tax as Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing in a portfolio primarily consisting of investment-grade tax-exempt securities issued in the Commonwealth of Massachusetts with intermediate- to long-term maturities. The fund may be affected by economic and political developments in the Commonwealth of Massachusetts. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C and class M shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from June 1, 2010 through May 31, 2011. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over 32 a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from dividends payable and market discount. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $179,989 to increase undistributed net investment income and $774 to decrease paid-in-capital, with a decrease to accumulated net realized gain of $179,215. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,884,016 Unrealized depreciation (4,561,035) Net unrealized appreciation 6,322,981 Undistributed tax-exempt income 377,522 Undistributed ordinary income 305,899 Undistributed short-term gain 150,404 Undistributed long-term gain 444,323 Cost for federal income tax purposes $282,066,888 33 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.452% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Effective September 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,452 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $161, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense 34 for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and class M shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $34,399 and $106 from the sale of class A and class M shares, respectively, and received $7,679 and $14,318 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,668 on classAredemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $35,205,853 and $41,151,111, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 5/31/11 Year ended 5/31/10 Class A Shares Amount Shares Amount Shares sold 3,769,244 $35,712,774 3,300,739 $30,729,611 Shares issued in connection with reinvestment of distributions 853,887 7,990,888 717,844 6,690,323 4,623,131 43,703,662 4,018,583 37,419,934 Shares repurchased (4,918,786) (45,699,352) (3,156,904) (29,347,991) Net increase (decrease) Year ended 5/31/11 Year ended 5/31/10 Class B Shares Amount Shares Amount Shares sold 83,855 $801,477 63,507 $593,793 Shares issued in connection with reinvestment of distributions 18,224 170,916 30,731 285,126 102,079 972,393 94,238 878,919 Shares repurchased (618,311) (5,815,552) (998,721) (9,274,498) Net decrease 35 Year ended 5/31/11 Year ended 5/31/10 Class C Shares Amount Shares Amount Shares sold 1,336,253 $12,734,586 1,163,077 $10,822,876 Shares issued in connection with reinvestment of distributions 58,627 549,965 48,890 457,316 1,394,880 13,284,551 1,211,967 11,280,192 Shares repurchased (916,277) (8,428,970) (134,420) (1,258,328) Net increase Year ended 5/31/11 Year ended 5/31/10 Class M Shares Amount Shares Amount Shares sold 4,897 $47,652 94,909 $881,979 Shares issued in connection with reinvestment of distributions 8,088 75,805 6,272 58,468 12,985 123,457 101,181 940,447 Shares repurchased (78,118) (717,218) (80,446) (753,494) Net increase (decrease) Year ended 5/31/11 Year ended 5/31/10 Class Y Shares Amount Shares Amount Shares sold 543,013 $5,136,330 935,049 $8,743,249 Shares issued in connection with reinvestment of distributions 12,741 119,242 8,454 79,102 555,754 5,255,572 943,503 8,822,351 Shares repurchased (222,289) (2,046,432) (725,079) (6,810,686) Net increase Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $776 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 36 Federal tax information (Unaudited) The fund has designated 99.95% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $459,326 as a capital gain dividend with respect to the taxable year ended May 31, 2011, or, if subsequently determined to be different, the net capital gain of such year. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 37 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chairman of Mutual Fund Directors Forum. Chairman Trustee since 1994 and Emeritus of the Board of Trustees of Mount Holyoke Vice Chairman since 2005 College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 38 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2011, there were 105 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 39 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Barbara M. Baumann Robert R. Leveille Putnam Investment Charles B. Curtis Vice President and Management, LLC Robert J. Darretta Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens Robert T. Burns London, England SW1A 1LD Vice President and Officers Chief Legal Officer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, Judith Cohen Custodian Principal Executive Vice President, Clerk and State Street Bank Officer, Treasurer and Assistant Treasurer and Trust Company Compliance Liaison Michael Higgins Legal Counsel Steven D. Krichmar Vice President, Senior Associate Ropes & Gray LLP Vice President and Treasurer and Assistant Clerk Principal Financial Officer Independent Registered Nancy E. Florek Public Accounting Firm Janet C. Smith Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Vice President, Assistant Treasurer and Assistant Treasurer and Proxy Manager Trustees Principal Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury This report is for the information of shareholders of Putnam Massachusetts Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent" (as such term has been defined by the Securities and Exchange Commission (“SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
